DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/471,114, filed June 19, 2019, and names the inventor or at least one joint inventor named in the prior application. Applicant identified the instant application as a divisional. However, it appears that it may actually constitute a continuation since there was not a restriction in the parent application.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 08/17/2021. An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 – 14 of U.S. Patent No. 11,128,787. Although the claims at issue are not identical, they are not patentably distinct from each other for because claims 1 – 7 and 9 of the instant application are broader and fully encompassed by claims 1, 4 and 10 – 14 of ‘787.

Claims 8 and 10 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 – 14 of U.S. Patent No. 11,128,787 in view of Vittu (US 2017/0064172).
Regarding claim 8, Patent ‘787 discloses all the aforementioned limitations of claim 7. ‘787 fails to explicitly disclose wherein the second photosensitive element is mounted to the second circuit board, and the second base is integrally molded on at least a part of the second photosensitive element.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies wherein vias 114 may be conductive (e.g. include a conductive material) such that they allow for electrical connections to run through die 116 and are covered by 110 (fig. 1; ¶32-33); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in the ability to redistribute an electrical connection outside of die.
Regarding claim 10, Patent ‘787 discloses all the aforementioned limitations of claim 1. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.

Regarding claim 11, Patent ‘787 discloses all the aforementioned limitations of claim 2. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.
Regarding claim 12, Patent ‘787 discloses all the aforementioned limitations of claim 3. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.

Regarding claim 13, Patent ‘787 discloses all the aforementioned limitations of claim 4. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.
Regarding claim 14, Patent ‘787 discloses all the aforementioned limitations of claim 5. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.

Regarding claim 15, Patent ‘787 discloses all the aforementioned limitations of claim 6. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.
Regarding claim 16, Patent ‘787 discloses all the aforementioned limitations of claim 7. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.

Regarding claim 17, Patent ‘787 in view of Vittu discloses all the aforementioned limitations of claim 8. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.
Regarding claim 18, Patent ‘787 discloses all the aforementioned limitations of claim 9. ‘787 fails to explicitly disclose wherein a manner of being integrally molded is one selected from a group consisting of: die molding and pressure molding.
	In the same field of endeavor, Vittu teaches a dual overmolded camera module having two image sensor dies molded within the module and associated lens assemblies aligned to a common focal point is disclosed (fig. 1); ¶1). In light of the teaching of Vittu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Vittu’s teachings in ‘787’s system because an artisan of ordinarily skill would recognize that this would result in desired optical and mechanical alignment thereby eliminating the alignment issues that occur when two separate camera modules are aligned post manufacture.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698